                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                              LAFAYETTE DIVISION


RANDY GUIDRY #356037                             CIVIL ACTION NO. 18-0646-P

VERSUS                                           UNASSIGNED DISTRICT JUDGE

15TH JUDICIAL DISTRICT COURT ET AL.              MAGISTRATE JUDGE HANNA


                                        JUDGMENT

        For the reasons stated in the Report and Recommendation of the Magistrate Judge

previously filed herein, determining that the findings are correct under the applicable law,

and noting the absence of objections to the Report and Recommendation in the record;

        IT IS ORDERED that plaintiff’s civil rights complaint be DISMISSED WITH

PREJUDICE for failing to state a claim for which relief may be granted pursuant to the

provisions of 28 U.S.C. § 1915(e)(2).

        THUS DONE AND SIGNED, in Shreveport, Louisiana, on this 11th day of October,

2018.
